Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Information Disclosure Statement
The information disclosure statement filed February 7, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  With regards to the applicant’s statement of, ““[t]he prosecution history for each U.S. patent and/or patent application listed below is readily available to the Examiner through the USPTO’s internal systems…,” the Examiner reminds the applicant that “37 CFR 1.98(a)(2)(iii) requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.) ... [i]f material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material,” and 37 CFR 1.98(b) states, “U.S. application must be identified by the inventor, the eight digit application number (the two digit series code and the six digit serial number), and the filing data.  If a U.S. application listed in an IDS has been issued as a patent or has been published, the applicant should list the patent or application publication in the IDS instead of the application.”
Claim Objections
Claims 4, 11, and 18 are objected to because of the following informalities:  the Examiner asserts that one commercial external factor does not include all three factor types in one single external factor.  In light of the specification, an external factor is supposed to only be directed to one of the three factor types (as well as the other factor types disclosed in the specification).  That is to say, an external factor does not include a school district, economics, night life, infrastructure, crime rate, retail, and local regulations, but is, in fact, (in light of the specification) selected from the list that includes at least one of a school district, economics, night life, infrastructure, crime rate, retail, and/or local regulations.  Otherwise, the limitation would not make sense as it would not be possible for a single external factor to include three completely different types of factors simultaneously or the other factors disclosed in the specification simultaneously.  The specification has disclosed that an external factor is received and, based on the search and matching being conducted, an external factor can be selected that corresponds to the particular search and matching being conducted.  Appropriate correction is required.
With regards to claim 8, “between a seller and a seller” should be “between a buyer and a seller” in the first line of the preamble.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the system " in line 2 of the preamble.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 1, the preamble is indefinite as it is directed to a method, but then recites a system comprising instructions executed by processor and then refers back to the method and the steps that comprise the method.  The Examiner asserts that the preamble is indefinite as the body of the claim is directed to a method, while the preamble appears to be reciting two inventions, i.e. the method and the system, as well as reciting subject matter that is never mentioned again in claims 1 – 7, i.e. the instructions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
receiving, from the seller, a service request;
receiving, from the seller, historical information stored in a real estate immutable record;
receiving, from the buyer, one or more real estate facts; 
determining, …, a real estate profile based on the historical information and the real estate facts; 
receiving, from the seller, one or more answers in response to one or more first questions; 
refining, …, the real estate profile based on the one or more answers;
identifying, …, a match between an available buyer need profile and the real estate profile from the seller; and 
providing, …, a ranked list of buyer candidates and supporting evidence for each buyer candidate to the seller.  
The invention is directed towards the abstract idea of real estate and, more specifically, matching buyers and sellers for the intent of performing a real estate transaction, which corresponds to both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind between at least two humans with the aid of pen and paper, e.g., a buyer or real estate agent searching for homes that match the buyer’s search criteria and being provided a list of listings that match the criteria in an organized manner.
The limitations of 
receiving, from the seller, a service request;
receiving, from the seller, historical information stored in a real estate immutable record;
receiving, from the buyer, one or more real estate facts; 
determining, …, a real estate profile based on the historical information and the real estate facts; 
receiving, from the seller, one or more answers in response to one or more first questions; 
refining, …, the real estate profile based on the one or more answers;
identifying, …, a match between an available buyer need profile and the real estate profile from the seller; and 
providing, …, a ranked list of buyer candidates and supporting evidence for each buyer candidate to the seller, 
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, blockchain technology, and machine learning.  That is, other than reciting a generic processor executing computer code stored on a computer medium, blockchain technology, and machine learning nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic processor executing computer code stored on a computer medium, blockchain technology, and machine learning in the context of this claim encompasses a user writing down information and referring to the information in order to match buyers and sellers and having the human, for example, a real estate agent, that is performing the matching review and request additional information in order to refine the matching process and provide the seller with eligible buyers.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic processor executing computer code stored on a computer medium, blockchain technology, and machine learning to communicate and store information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. collecting and comparing information to identify matches and provide the matches in a written and organized manner. The generic processor executing computer code stored on a computer medium, blockchain technology, and machine learning in the steps are recited at a high-level of generality (i.e., as a generic processor executing computer code stored on a computer medium and the blockchain technology can perform the insignificant extra solution steps of communicating and storing information (See MPEP 2106.05(g) while also reciting that the a generic processor executing computer code stored on a computer medium and generic recitation of machine learning are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic processor executing computer code stored on a computer medium.  With regards to blockchain, the Examiner asserts that the claimed invention is not directed towards the improvement of blockchain technology, but simply directed towards its generic recitation and application to the abstract idea, in this case, storing and retrieving information.  Similarly, the recitation of utilizing machine learning has been recited at a high level of generality and not directed towards improving or training the machine learning technique and, therefore, is simply applying the generic technology to the abstract idea.  Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic processor executing computer code stored on a computer medium, blockchain technology, and machine learning to perform the steps of 
receiving, from the seller, a service request;
receiving, from the seller, historical information stored in a real estate immutable record;
receiving, from the buyer, one or more real estate facts; 
determining, …, a real estate profile based on the historical information and the real estate facts; 
receiving, from the seller, one or more answers in response to one or more first questions; 
refining, …, the real estate profile based on the one or more answers;
identifying, …, a match between an available buyer need profile and the real estate profile from the seller; and 
providing, …, a ranked list of buyer candidates and supporting evidence for each buyer candidate to the seller,
amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 as discussed above, is directed towards the recitation and application of generic technology.
Claim 3, 4, 5 are directed to descriptive subject matter.
Claim 5 is directed towards descriptive subject matter describing a source of information.
Claim 6 is directed towards describing human activity, in this case, the human ending a request (see ¶ 38 of the applicant’s specification).
Claim 7 as discussed above, is directed towards the recitation and application of generic technology.
The remaining claims recite similar elements that have already been discussed above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered in the field of real estate and, more specifically, matching buyers and sellers for the intent of performing a real estate transaction.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PGPub 2018/0253780 A1) in view of Sher (US PGPub 2018/0322597 A1).
In regards to claims 1, 8, and 15, Wang discloses (Claim 1) a computer implemented method for identifying a match between a buyer and a seller for a real estate transaction, the system comprising a processor and a memory comprising instructions executed by the processor, the method comprising; (Claim 8) a computer program product for identifying a match between a seller and a seller for a real estate transaction, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (NOTE: The specification at ¶ 50 has defined the computer readable storage medium as “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”); (Claim 15) a system for identifying a match between a buyer and a seller for a real estate transaction, the system comprising:
(Claim 15) a processor configured to (Fig. 1, 2): 
receiving, from the seller, a service request (¶ 39, 40, 44, 45, 68, 73 wherein the system receives a real estate search request from a seller in order to match a seller with a buyer);
 receiving, from the seller, historical information stored [by the system] (¶ 39, 45, 59, 60, 93 wherein the seller provides historical information stored and managed by the system for a real estate property); 
receiving, from the seller, one or more real estate facts (¶ 51, 58, 59, 60, 73; Claim 9 wherein the seller provides real estate facts for a respective real estate property); 
determining, by the processor, a real estate need profile based on the historical information and the one or more real estate facts (¶ 39, 45, 51, 58, 59, 60, 73, 93 wherein the system determines a real estate profile for a real estate property so as to match the real estate property with a potential buyer); 
[…]; 
[…]; 
identifying, by the processor, a match between an available buyer profile and the real estate profile from the seller (¶ 19, 39, 44, 45, 47, 55, 62 wherein the system matches buyers and sellers based on buyer searching for a real estate property and seller real estate property); and 
providing, by the processor, a ranked list of buyer candidates and supporting evidence for each buyer candidate to the seller (¶ 56, 57, 68, 73 wherein the system provides the seller (or agent working on behalf of the seller, thereby establishing that the agent can be considered to be a seller or equivalent to a seller) with a ranked list of buyers and their profile information, i.e. evidence, in order to allow the seller to view and make an informed decision).  
Wang discloses a real estate recommendation system by matching buyers and sellers based on information provided by the buyers and sellers.  Although Wang discloses that system is provided, stored, managed, and used by the system, as well as having a real estate property profile to be built based on information provided by the seller, Wang fails to explicitly disclose whether it is well-known in the art to store and retrieve information that can be used for a real estate transaction in an immutable record or whether questions can be asked of the user of the system and requiring the user to provide answers to those questions in order to refine real estate recommendations and matching.
To be more specific, Wang fails to explicitly disclose:
receiving, from the seller, historical information stored in a buyer immutable record;
receiving, from the seller, one or more answers in response to one or more first questions raised by the processor; 
refining, by the processor, the real estate profile based on the one or more answers.
However, Sher, which is also directed to a buyer and seller matching system for real estate, teaches that it is old and well-known in the art to store, retrieve, manage, and utilize information useable for a real estate transaction and matching system in a blockchain.  Sher teaches that utilizing blockchain technology ensures that information is accurate/not falsified, thereby allowing for the historical information to be trusted and ensure that the matching process is accurate and reliable.
(For support see: ¶ 26, 36, 46, 47, 68)
Further still, Sher also teaches that it is not only old and well-known to utilize already established information in order to match buyers and sellers so that a recommendation can be provided, but that this information can further be refined through a screening process so that the recommendation can be more accurate, useable, or relevant to the buyer.  In other words, Sher teaches that it is old and well-known in the art for the system to question a seller, have the seller provide answers, and utilize the answers to perform a more refined analysis.  Sher teaches that the additional and more current information allows for the system to better determine the qualifications of the buyer as well as their needs, thereby helping with searching for properties and communicating with sellers and ensuring that the best matches are being made.
(For support see: ¶ 109, 132)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the real estate recommendation system of Wang with the ability store and manage information in a blockchain as this would result in the information being authentic, true, and protected from manipulation, as well as asking the sellers questions and receiving responses in order to refine a requested search and assist with matching sellers and buyers, as taught by Sher.
In regards to claims 2, 9, and 16, the combination of Wang and Sher discloses the method as recited in claim 1 (the computer product of claim 8; the system of claim 15), wherein the real estate immutable record is stored in a block chain (Sher – 26, 36, 46, 47, 68 wherein the information is stored in a blockchain).  
In regards to claims 3, 10, and 17, the combination of Wang and Sher discloses the method as recited in claim 1 (the computer product of claim 8; the system of claim 15), wherein the immutable record includes one or more of property transactions, sales history, repair history, services history, insurance history, governmental impact history, and environmental history (Wang – ¶ 17; Sher – ¶ 168, 272, 282 wherein the record includes, at least, environmental history, maintenance request history).  
In regards to claims 4, 11, and 18, the combination of Wang and Sher discloses the method as recited in claim 1 (the computer product of claim 8, wherein the program instructions executable by the processor further cause the processor to; the system of claim 15, wherein the processor is further configured to), further comprising: receiving, by the processor, one or more real estate external factors including a school district, economics, night life, infrastructure, crime rate, retail, and local regulations (Wang – ¶ 17 wherein the system stores various types of information associated with a real estate property, such as, but not limited to, crime rate, school rating, valuation fluctuation).  
In regards to claims 5, 12, and 19, the combination of Wang and Sher discloses the method as recited in claim 4 (the computer product of claim 11; the system of claim 18), wherein the real estate external factors are obtained from one or more different sources including multiple listing service (MLS), Lexis Nexis community crime map, and City-Data  (Wang – ¶ 43, 56, 69 wherein the system recommends real estate property to buyers using information from the real estate property profile that can be retrieved using the MLS).  
In regards to claims 6, 13, and 20, the combination of Wang and Sher discloses the method as recited in claim 1 (the computer product of claim 8, wherein the program instructions executable by the processor further cause the processor to; the system of claim 15, wherein the processor is further configured to), further comprising: receiving, from the seller, a service termination request and a selection of one or more buyer candidates from the ranked list (Wang – ¶ 56, 57, 68, 73; Sher – ¶ 132, 240, 241 wherein the system provides the seller (or agent working on behalf of the seller, thereby establishing that the agent can be considered to be a seller or equivalent to a seller) with a ranked list of buyers and their profile information, i.e. evidence, in order to allow the seller to view and make an informed decision in order to allow the seller to choose from the provided list, i.e. the seller is not required to make a selection.  Alternatively, a landlord (seller) may be invited to participate in a real estate transaction that they can choose to not participate in and be provided with the ability to check in on their dashboard when convenient to select or deny invitations.).  
In regards to claims 7 and 14, the combination of Wang and Sher discloses the method as recited in claim 1 (the computer product of claim 8), the step of identifying is performed using a heuristic technique and a supervised machine learning technique, wherein the supervised machine learning technique includes one or more of linear regression, logistic regression, a multi-class classification, a decision tree and a support vector machine (Wang – ¶ 57, 62, 80, 95 wherein the step of identifying is performed using heuristics techniques and supervised machine learning techniques that include, at least, Gradient Boosting Tree, Reverse Boltzman Machine, Random Forest, Logistic Regression, K Nearest Neighbor, and vector inputs).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Burns (US PGPub 2019/0266683 A1); Hunn (WO 2017/173399 A1); Hunn et al. (US PGPub 2017/0287090 A1); Anonymous (PadBlock Announces Early Access to Innovative Blockchain-Based Real Estate Platform); Anonymous (Could blockchains replace banks in real estate lending); Anonymous (ShelterZoom Invents New Method for Creating and Executing Contracts on Blockchain) – which are directed using blockchain in transactions, such as, but not limited to, real estate transactions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        3/11/2022